MICHAEL KORS HOLDINGS LIMITED c/o Michael Kors Limited Unit 1902, 19/F, Tower 6 The Gateway, Harbour City Tsim Sha Tsui, Kowloon, Hong Kong September 17, 2014 Via EDGAR Division of Corporation Finance United States Securities and Exchange Commission treet, NE Washington, D.C 20549 Attn: Tia L. Jenkins Re: Michael Kors Holdings Limited Response to Comment Letter, dated September 9, 2014, to Form 10-K for the Fiscal Year Ended March 29, 2014 Filed May 28, 2014 (File No. 001-35368) Ladies and Gentlemen: On behalf of Michael Kors Holdings Limited (the “Company”), below please find responses from the Company to comments received from the Staff of the U.S. Securities and Exchange Commission on September 9, 2014 to the Company’s Form 10-K for the fiscal year ended March 29, 2014 (File No. 001-35368), filed with the Commission on May 28, 2014.The discussion below is presented in the order of the numbered comments in the comment letter. General 1. Please update your company data folder in Edgar to include your current fiscal year-end. Response to Comment 1:The Company has updated its company data folder in Edgar to include its current fiscal year-end. Form 10-K for the Fiscal Year Ended March 29, 2014 2. We note your October 3, 2013 response to our comment letter dated September 25, 2013 in which you confirmed that the company would provide the disclosure required by Item 201(d) of Regulation S-K in future filings. It appears that you have not provided the disclosure required by Item 201(d) of Regulation S-K. Please confirm that you will provide such disclosure in future filings. Please provide draft disclosure in your response. U.S. Securities and Exchange Commission September 17, 2014 Page 2 Response to Comment 2:The Company confirms that it will provide the disclosure required by Item 201(d) of Regulation S-K in future filings either in its Form 10-K or by incorporating by reference such disclosure from its Definitive Proxy Statement filed not later than 120 days after the end of the fiscal year covered by the Form 10-K.The following table sets forth information as of March 29, 2014 regarding compensation plans under which the Company’s equity securities are authorized for issuance: Equity Compensation Plan Information Plan category (a) Number of securities to be issued upon exercise of outstanding options, warrants and rights (b) Weighted-average exercise price of outstanding options, warrants and rights (c) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders(1) $ Equity compensation plans not approved by security holders(3) $ ─ Total $ Reflects share options, restricted shares and restricted share units issued under the Michael Kors Holdings Limited Omnibus Incentive Plan. Represents the weighted average exercise price of outstanding share options only. Reflects share options issued under the Amended and Restated Michael Kors (USA), Inc. Stock Option Plan (the “Option Plan”).Prior to our initial public offering, we granted share options to purchase ordinary shares to our executive officers and other eligible employees pursuant to the terms of the Option Plan. All of the share options granted under the Option Plan are ten-year share options and vest in full at the end of the ten-year term if our shareholder net equity has increased by at least 20%per annum during such ten-year period. However, a portion of each share option is eligible to vest on an accelerated basis over the course of five years with 20% vesting each year if the pre-established annual performance goal for the year has been met, in each case, subject to the grantee’s continued employment through the vesting date. The annual performance goals are tied to annual divisional pre-tax profit as determined by the Board. As of March 29, 2014, there were no shares available for future issuance under the 2008 Plan. Business, page 4 3. Please confirm that in future filings you will disclose for each of the last three fiscal years the amount or percentage of total revenue contributed by any class of similar products (e.g., accessories, footwear or apparel) which accounted for 10% or more of consolidated revenue in any of the last three fiscal years. Please provide draft disclosure in your response. Alternatively, advise us why you believe such information is not U.S. Securities and Exchange Commission September 17, 2014 Page 3 material to an understanding of your business as a whole. Refer to Item 101(c)(1)(i) of Regulation S-K. Response to Comment 3: The Company confirms that in future filings it will disclose for each of the last three fiscal years the amount and/or percentage of total revenue contributed by any class of similar products which accounted for 10% or more of consolidated revenue in any of the last three fiscal years. Such disclosure is set forth below for each of the last three completed fiscal years: Fiscal Years Ended March 29, March 30, March 31, Accessories $ 65
